IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 163 MM 2018
                                          :
                    Respondent            :
                                          :
                                          :
             v.                           :
                                          :
                                          :
TYRON BROWN SR.,                          :
                                          :
                    Petitioner            :


                                    ORDER



PER CURIAM

      AND NOW, this 14th day of December, 2018, the “Motion for Judgment Nunc Pro

Tunc” is DENIED.